At a former time during this term this case was affirmed and is now before the court upon the appellant's motion for rehearing.
We first notice that complaint is made of the language of the former opinion, which was as follows: "There is no claim or allegation on the part of appellant, in his motion for a new trial, that the indictment of Allison was fraudulently or purposely obtained without just ground and to deprive appellant of his testimony, nor is such proposition suggested or sustained by any evidence introduced in support of said motion for a new trial, etc."
In the original opinion we called attention to the facts leading up to and surrounding the indictment of the witness Allison, which facts are so wholly variant from those in Dodson v. State, 52 Tex.Crim. Rep., as not to make that case an authority in our consideration before or now, and as this court is not inclined to impute fraud or unfair dealing to the trial courts or to grand juries or district attorneys unless same be set out and brought to our attention in some way other than by inference or presumption, we made the observations complained of in appellant's motion. We do not think this court is the proper place to first make complaint of matters which should be alleged and proven at some stage of the proceeding in the lower court.
Appellant's second complaint in his motion is that his main ground for reversal was not discussed at length, same being that the trial court's charge on danger and apparent danger was not the law, and in support of his contention, he cites Hays v. State, 199 S.W. Rep., 621, claiming that the charge held erroneous there, is identical with the one given in this case. We have again carefully considered this matter. The charge of the trial court complained of is as follows: "A reasonable apprehension of death or serious bodily injury will excuse a party in using all necessary force to protect his life or person, and it is not necessary that there should be actual danger, provided he acted upon a reasonable apprehension of danger as it appeared to him from his standpoint at the time, and in which case the party acting under such real or apparent danger is in no event bound to retreat in order to avoid the necessity of killing his assailant."
An inspection of the record will show that no exceptions were *Page 40 
taken to this or any other part of the court's charge prior to the time when same was read to the jury, as is directed and required by Article 735 C.C.P., so that it will be here observed that appellant is in no position to complain of said charge or of this court's failure to discuss the same in its former opinion. We might let the matter rest here, but an inspection of the Hays' case fails to sustain the contention. Paragraph two of the charge in the Hays' case is as follows:
"Exception was reserved to the fifth and sixth subdivisions of the charge on self-defense, and a special charge requested, which was refused. In subdivision 6 the court instructed the jury that, if they should believe the defendant killed deceased, Bean, and at the time of doing so Bean had made an attack on defendant, which from the manner and character of it caused the defendant to have a reasonable expectation or fear of death or serious bodily injury, and acting under such reasonable expectation and fear the defendant killed deceased, they would acquit him. The fifth subdivision reads: `A reasonable apprehension of death or great bodily harm will excuse a party in using all necessary force to protect his life or person, and it is not necessary that there should be actual danger, provided he acted upon a reasonable apprehension of danger, as it appeared to him from his standpoint at the time, and in such case the party acting under such real or apparent danger is, in no event, bound to retreat in order to avoid the necessity of killing his assailant.' It will be noticed these charges submitted the self-defense theory from the standpoint of the jury rather than from the standpoint of the defendant, for that body was instructed if they should believe at the time of so doing the deceased had made an attack on the defendant, which from the manner and character of it caused the defendant to have a reasonable expectation or fear of death, etc. The charge should have instructed the jury not as they viewed it, in the light of the testimony and the events subsequent to the homicide, but as defendant viewed it at the time of the killing."
There is no question of the similarity of part of the charge of the court in that case, with the part complained of in the instant case, but if the language of the opinion in that case is read closely, to-wit: "It will be noticed these charges submitted the self-defense theory from the standpoint of the jury rather than from the standpoint of the defendant, for that body was instructed if they should believe at the time of so doing, the deceased had made an attack on the defendant, which from the manner and character of it caused the defendant to have a reasonable expectation or fear of death, etc. The charge should have instructed the jury not as they viewed it in the light of the testimony and the events subsequent to the homicide, but as defendant viewed it at the time of the killing." The difference will be apparent.
We have given all the court said in that paragraph of the charge *Page 41 
because it is clear from reading same that the court in its criticism was referring to subdivision six of the charge, which is the one quoted substantially, and not to the fifth subdivision, set out; and while the word "these" might be taken to refer to both subdivisions, it is not correctly inserted for there is nothing in the quoted part of subdivision five subject to the criticism of the court, but quite the contrary appears.
Appellant further complains in this connection, that the court did not give his special charge No. 2. which is as follows: "The defendant asks the court to charge the jury that each juror must place himself in the position of the defendant and determine from all facts as they appeared to the defendant at the time whether or not his apprehension or fear of death or serious bodily injury was reasonable, and, if you so find, then you must acquit the defendant."
We call attention to the fact that in addition to the main charge on this point, the trial court gave, at the request of the appellant, the following special charge: "The defendant asks the court to charge the jury that if at the time defendant fired the shot, if he did fire it, it reasonably appeared to him from the circumstances of the case, viewed from his standpoint, that the deceased was about to take his life or do him serious bodily injury, he was justified in killing the deceased, although, in fact, the jury might believe from the evidence that the defendant was in no danger at the time of losing his life or receiving serious bodily injury at the hands of the deceased."
This, taken with the main charge, fully instructed the jury that they should view the situation from the standpoint of the appellant. In addition to being objectionable as a repetition of charges already given, it appears to us that this special charge is on the weight of the evidence as assuming that appellant had an apprehension or fear of death or serious bodily injury, that being a sharply contested issue in the case.
Appellant asked special charge No. 4, and neither from the charge or bill of exceptions No. 6, taken to the action of the court in refusing the same, does it appear whether same was presented or refused before or subsequent to the reading to the jury of the charge, and in this condition we cannot consider same.
Appellant's special charge No. 3, the refusal to give which is complained of in his bill of exceptions No. 8, was given almost verbatim by the court in his main charge.
Special charges Nos. 1 and 2 asked by the appellant were given by the court.
The only remaining errors complained of were some exceptions to the testimony. Appellant complains that the State was permitted to ask the witness Burns if he knew the general reputation of Lee Shields in the community in which he lived for being a quiet, peaceable, lawabiding man, the objection apparently being *Page 42 
that the alternative of the question was not inserted therein and that something was left out of the question. It was also objected that said witness was asked by the State if he had talked to Shields just before the difficulty, "and was he mad or not?" Also to the witnesses Collins and Grammell being asked as to the location of the bullet holes in the clothing worn by deceased at the time of the fatal difficulty.
We have again carefully considered each of these matters and find no error in any of them.
Appellant presents a bill to the language of the prosecuting attorney in his closing argument to the jury. The court approved the bill with the qualification that appellant's attorney stepped up to him when such argument of the district attorney was made, and said privately to him that he excepted to the remarks, but did not request, either verbally or in writing, any instructions to the jury that they not consider said remarks. This matter has been passed upon by this court so frequently as not to need citation of authorities.
This disposing of all of the appellant's contentions before this court, his motion for rehearing is accordingly overruled.
Overruled.